■JUDGE Crenshaw
delivered the opinion of the Court.
A warrant issued from a Justice of the Peace in favour ■of Robinson against Adams, Wade, and Terry, which was executed on Wade and Terry only. The Justice of the Peace rendered judgment by default; they appealed to the Circuit Court, and gave Reynolds as their security. The judgment of the Circuit Court was rendered against them and Reynolds, and the Record is now brought here by a writ of Error in which Adams, Wade, Terry, and Reynolds are all made plaintiffs in Error. A motion is made to dismiss the writ of Error, because it appears that Adams was not a party to the judgment below. This matter is sustained by the Record.
Let the writ of Error be dismissed.